      Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 1 of 8 PageID #:1



3042712= LRB/MLW                                                               ARDC # 6325949

                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CLYDE MAY,                                            )
                                                      )
        Plaintiff,                                    )
                                                      )
V.                                                    )   Case No.: 2019 cv 6059
                                                      )
ROMANS MOTOR FREIGHT, INC.;                           )
ROMANS TRANSPORTATION, INC.;                          )
MICHAEL FITZGERALD, INVIDUALLY                        )
AND AS AGENT OR EMPLOYEE OF                           )
ROMANS MOTOR FREIGHT, INC.;                           )
MICHAEL FITZGERALD, INVIDUALL Y                       )
AND AS AGENT OR EMPLOYEE OF                           )
ROMANS TRANSPORTATION, INC.                           )
                                                      )
                               Defendants.            )


                                     NOTICE OF REMOVAL

        NOW COME the Defendants, ROMANS MOTOR FREIGHT, INC., ROMANS

TRANSPORTATION, INC., and MICHAEL FITZGERALD, by and through their attorneys,

Lew R.C. Bricker and Michael L. Wojciak of SmithAmundsen LLC, and pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, remove this action to the United States District Court for the Northern

District of Illinois, Eastern Division, and in support thereof, state as follows:

        1.      This matter arises from a July 5, 2017 accident in the Township of New Lenox,

Will County, Illinois where the plaintiff alleges that he sustained personal injuries. (See

Plaintiffs Complaint at Law attached as Exhibit A.")

       2.       On June 27, 2019, the plaintiff filed a four-count Complaint at Law in the Circuit

Court of Cook County, Illinois bearing Cook County Case No. 2019 L 007164. (See Ex. A.)
       Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 2 of 8 PageID #:2



        3.       Defendants,     ROMANS           MOTOR         FREIGHT,         INC.,         ROMANS

TRANSPORTATION, INC., and MICHAEL FITZGERALD, remove this matter based upon

subject matter jurisdiction conferred by diversity of citizenship and amount in controversy, as

established in 28 U.S.C. § 1332.

        4.       All of the defendants join in the removal of this matter, as established in 28

U.S.C. § 1446.

        5.       Shown below, diversity of citizenship exists, the defendants assert a good faith

basis that the amount in controversy exceeds $75,000.00 and Removal is timely.




                                           ARGUMENT

Diversity of Citizenship Exists

        6.       Upon information and belief, the plaintiff, CLYDE MAY, is currently and was at

the time of the subject accident domiciled, a citizen and resident of the State of Illinois.

       7.        The defendant, MICHAEL FITZGERALD, at the time of the subject accident, at

the time the Complaint was filed in the Circuit Court of Cook County, and at the present time

was and is domiciled, a citizen and resident of the State of Nebraska. (See Redacted copy of

Michael Fitzgerald's Commercial Driver's License attached as Exhibit B.")

       8.        At the time of the subject accident, at the time the Complaint was filed in the

Circuit Court of Cook County and at the present time, the defendants, ROMANS MOTOR

FREIGHT, INC. and ROMANS TRANSPORTATION, INC., were and are a citizen of the State

of Nebraska. The United States Supreme Court determined that a corporation is a citizen of both

(1) every state where it is incorporated, and (2) the state where it has its principal place of

business. Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).




                                                  2
      Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 3 of 8 PageID #:3



       9.      At the time of the occurrence, at the time the Complaint was filed in the Circuit

Court of Cook County, and at the present time, the defendant, ROMANS MOTOR FREIGHT,

INC. and ROMANS TRANSPORTATION, INC. were and are incorporated in the State of

Nebraska. (See Romans Motor Freight, Inc. Business Information with the Nebraska Secretary of

State attached as Exhibit C" and Romans Transportation, Inc. Business Information with the

Nebraska Secretary of State attached as Exhibit D".)

       10.     The United States Supreme Court stated that a corporation's principal place of

business is determined by the "nerve center" test. The Court explained that:

               ... the place where a corporation's officers direct, control, and
               coordinate the corporation's activities. It is the ... corporation's
               nerve center. And in practice it should normally be the place where
               the corporation maintains its headquarters - provided that the
               headquarters is the actual center of direction, control, and
               coordination, i.e., the nerve center, and not simply an office where
               the corporation holds its board meetings (for example, attended by
               directors and officers who have traveled there for the occasion).

Hertz Corp., 559 U.S. at 92-93. At the time of the alleged subject occurrence, at the time the

Complaint was filed in the Circuit Court of Cook County and at the present time, the defendants,

ROMANS MOTOR FREIGHT, INC. and ROMANS TRANSPORTATION, INC., maintained

its principal place of business in Omaha, NE. (See Exs. C and D.)

       11.     Thus, the defendants, ROMANS MOTOR FREIGHT, INC. and ROMANS

TRANSPORTATION, INC., meet both prongs of citizenship laid out by the United States

Supreme Court and are deemed a citizen of the State of Nebraska.

       12.     Complete diversity of citizenship exists between the plaintiff, CLYDE MAY, and

the defendants, MICHAEL FITZGERALD, ROMANS                     MOTOR FREIGHT,         INC.   and

ROMANS TRANSPORTATION, INC.

The Amount in Controversy Exceeds $75,000.00



                                                3
      Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 4 of 8 PageID #:4




        13.    The plaintiff, CLYDE MAY, alleges that he "sustained severe and permanent

injuries, both internally and externally, and was and will be in the future hindered and prevented

in whole or in part from attended to usual duties and affairs, and has lost and in the future will

lose, the value of that time, and has suffered a loss of earning capacity, as aforementioned." (Ex.

A.) The plaintiff further alleges that "the Plaintiff also suffered great pain and anguish both in

mind and body, and will in the future continue to so suffer; the Plaintiffs further expended and

became liable for and will be in the future expend and become liable for large sums of money for

medical care and services endeavoring to become healed and cured of said injuries." (Ex. A.)

        14.    The    plaintiff   demands    judgment      against   the   defendants,    MICHAEL

FITZGERALD, ROMANS MOTOR FREIGHT, INC. and ROMANS TRANSPORTATION,

INC., for a sum in excess of $50,000.00. (See Affidavit attached as   Exhibit E.")

        15.    On February 9, 2019, the plaintiff issued a summary of medical bills and lost

wages incurred by the plaintiff for $179,772.60 that he alleges were incurred for injuries

sustained in this accident. Accordingly, the movants believe in good faith that the amount in

controversy exceeds the jurisdictional limit of $75,000.00.

Removal Is Timely Filed

        16.    This Notice of Removal was filed within (30) thirty days of "the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based." 28 U.S.C. $ 1446(b).

        17.    The plaintiff filed his Complaint at Law on June 27, 2019. (See Ex. A.)

        18.    Service was achieved on the defendants ROMANS MOTOR FREIGHT, INC. and

ROMANS TRANSPORTATION, INC. on or about August 13, 2019.




                                                  4
        Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 5 of 8 PageID #:5



         19.   Upon information and belief, service was achieved on the defendant, Michael

Fitzgerald.

        20.    As established in this Notice, the defendants have properly filed their Notice of

Removal within the applicable thirty-day period. The time period set forth in § 1446 is mandatory

and should be strictly construed. Northern Illinois Gas Co. v. Airco Industrial Gases, 676 F.2d

270 (7th Cir. 1982). The defendants have complied with this thirty-day deadline. Therefore, the

defendants' Notice of Removal is timely filed.

        21.    As required by 28 U.S.C. §1446(d), the movant will promptly serve upon the

plaintiffs counsel and file with the Cook Circuit Court a true and correct copy of this Notice.

        22.    As required by 28 U.S.C. § 1446(a), a true and correct copy of all process,

pleadings, and orders served upon the defendants in this action are attached hereto. (See Ex. A.)

        23.    By removing this action, the defendants do not waive any defenses available to

them.

        24.    If any question arises as to the propriety of the removal of this action, the movants

request the opportunity to present a brief and oral argument in support of its position that this

case is removable.

        25.    This Notice is signed and submitted in compliance with Rule 11 of the Federal

Rules of Civil Procedure.

        WHEREFORE, the Defendants, MICHAEL FITZGERALD and ROMANS MOTOR

FREIGHT, INC. and ROMANS TRANSPORTATION, INC., by their attorneys, Lew R.C.

Bricker and Michael L. Wojciak of SmithAmundsen LLC, pray that this Honorable Court retain

jurisdiction of this matter pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Movants further pray

should this Court require hearing that they be afforded the opportunity to present a brief and oral




                                                 5
      Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 6 of 8 PageID #:6



argument in support of its position. The Defendants pray for further and other relief as this Court

deems proper and just.


                                             Respectfully submitted,


                                                      s/ Michael L. Wojciak
                                             By:      Michael L. Wojciak- Bar Number 6325949
                                                      Attorney for Defendants, Michael Fitzgerald,
                                                      Romans Motor Freight, Inc. and Romans
                                                      Transportation, Inc.
                                                      SMITHAMUNDSEN LLC
                                                      150 North Michigan Avenue, Suite 3300
                                                      Chicago, Illinois 60601
                                                      Tel: (312) 894-3200
                                                      Fax: (312) 894.3210
                                                      E-Mail: mwojciak@salawus.com




Lew R.C. Bricker
Michael L. Wojciak
Attorneys for Defendants
Michael Fitzgerald, Romans Motor Freight, Inc.,
Romans Transportation, Inc.
SMITHAMUNDSEN LLC
150 North Michigan Avenue, Suite 3300
Chicago, Illinois 60601
Tel: (312) 894-3200
Fax: (312) 894.3210
E-Mail: Ibricker@salawus.com
       mwojciak@salawus.com




                                                  6
      Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 7 of 8 PageID #:7



3042712= LRB/MLW                                                            ARDC # 6325949

                    IN THE UNITED ST ATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CLYDE MAY,                                         )
                                                   )
       Plaintiff,                                  )
                                                   )
V.                                                 )     Case No.:
                                                   )
ROMANS MOTOR FREIGHT, INC.;                        )
ROMANS TRANSPORTATION, INC.;                       )
MICHAEL FITZGERALD, INVIDUALL Y                    )
AND AS AGENT OR EMPLOYEE OF                        )
ROMANS MOTOR FREIGHT, INC.;                        )
MICHAEL FITZGERALD, INVIDUALL Y                    )
AND AS AGENT OR EMPLOYEE OF                        )
ROMANS TRANSPORTATION, INC.                        )
                                                   )
                             Defendants.           )


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on the 10th day of September 2019, he served a copy of
Notice of Removal on:

                             Horwitz, Horwitz, & Associates, Ltd.
                              25 E. Washington Street, Suite 900
                                      Chicago, IL 60606
                                    clmail@horwitzlaw.com

Via first class mail by depositing same into an envelope properly sealed and with proper postage
prepaid, into the U.S. Mail at 150 North Michigan, Chicago, Illinois before 5:00 p.m. on the 10"
day of September 2019.

                                                   [x]       Pursuant to 28 USC Section 1746(2),
                                                             I certify under penalty of perjury that
                                                             the foregoing is true and correct.
                                                             Executed on: September 10, 2019

                                                             s/ Michael L. Wojciak




                                               7
     Case: 1:19-cv-06059 Document #: 1 Filed: 09/10/19 Page 8 of 8 PageID #:8




Lew R.C. Bricker, ARDC # 6206641
Michael L. Wojciak, ARDC #6325949
SMITH AMUNDSEN LLC
150 N. Michigan Avenue, Suite 3300
Chicago, Illinois 60601




                                        8
